DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	Claims included in the prosecution are 1-17. 
	In view of the amendment, the previous 112, 2nd paragraph rejection is withdrawn.
	The following are the rejections.

Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
1.	Claim 15 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant amends claim 1 to limit lymphoma to  ‘diffuse large B-cell lymphoma’ and ‘periferal T-cell lymphoma’. Claim 15 recites the same lymphomas thus, is a duplicate,

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0235671 A1), in view of Sacchettini ( US 2016/0038460) or  Pietronigro (US 2009/0081203).
Li teaches [abstract] liposomal pharmaceutical preparations containing a multivalent ionic drug (mitoxantrone was taught at [0001]), and a use thereof in the treatment of diseases, in which the liposome had a size of about 30-80 nm, and the phospholipid bilayer of the liposome had a phospholipid (e.g., HSPC, cholesterol and DSPE-PEG2000 at a weight ratio of 3:1:1 [0012, 0018, 0029 and 0051-0052; Examples throughout]) with a Tm higher than body temperature, so that the phase transition temperature of the liposome was higher than body temperature. Administering (parenteral, injection) the preparations to subjects in need of treatment was taught [0019, 0045].
Li teaches Multivalent counter ions (sulfate anion). The multivalent counter ion was able to form an insoluble precipitate with the drug of interest (e.g., multivalent ionic drug), thereby stabilizing the encapsulated active [claim 31, ¶0038].
Li generally teaches anticancer drugs (e.g., mitoxantrone), useful for the prevention or treatment of cancers [0034], but does not specifically teach treating lymphoma, as recited in claim 1.
Sacchettini teaches the use of mitoxantrone as a therapeutic drug for the treatment of diffuse large B cell lymphoma. Sacchettini also teaches liposomes as delivery vehicles (Abstract, 0115,0140, Table 4 and 0264).
Pietronigro discloses mitoxantrone as one of the therapeutic drugs for the treatment of peripheral T-cell lymphoma (Abstract and 0077).
It would have been obvious to one of ordinary skill in the art to encapsulate mitoxantrone as the therapeutic drug in the liposomes of Li to treat diffuse large B cell lymphoma or peripheral T-cell lymphoma since these cancers are treatable by mitoxantrone as taught by Sacchettini and Pietronigro respectively.The protocol of administration and dosages are manipulatable parameters practiced by an artisan since they depend upon the severity of lymphoma, patient’s age and other clinical factors.
3.	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0235671 A1), in view of in view of Sacchettini ( US 2016/0038460) or  Pietronigro (US 2009/0081203) , further in view of U S National Library of Medicine (https//clinicaltrials.gov/ct2/show/NCT02856685).
The combined teachings of Li, Sacchettini and  Pietronigro are silent administration by intravenous drip over 30, 40, 45, 50, 60, 70, 75, 80, 90, 100, 110 or 120 minutes.
The U.S. National Library of Medicine suggests [section entitled Arms and Interventions] that, in the treatment of lymphoma, mitoxantrone liposomes should be administered, via IV infusion, over 60 minutes.
Since the combined teachings of Li, Sacchettini and  Pietronigro teach treatment of NHL with mitoxantrone liposomes, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, an IV drip administered over 60 minutes. The ordinarily skilled artisan would have been motivated by the guidance of the U.S. National Library of Medicine, which suggests administration of mitoxantrone liposomes, via IV infusion over 60 minutes, in the treatment of NHL [USNLM; section entitled Arms and Interventions].
4.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0235671 A1), in view of in view of Sacchettini ( US 2016/0038460) or  Pietronigro (US 2009/0081203), further in view of Ahmad et al (US 2003/0219476)..
The teachings of Li, Sacchettini and Pietronigro have been discussed above.
The combined teachings of Li, Sacchettini and Pietronigro are silent the total dosage of the liposomal pharmaceutical preparation at not more than 200 mg/m2, as recited in claim 8; the concentration of the formulated solution of liposomes at 0.05-0.5 mg/mL, as recited in claim 11.
Ahmad teaches [title and abstract; ¶0008, 0031, 0033] therapeutically effective amounts of liposomal formulations of mitoxantrone (0.5-100 mg/m2; 0.5-2 mg/mL), administered to mammals, in the treatment of cancer (e.g., lymphoma).
Since it is evident from  Li, Sacchettini and Pietronigro that liposomal mitoxantrone is known for the treatment of peripheral T-cell lymphoma and diffuse large B-cell lymphoma it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, dosages and concentrations of liposomal mitoxantrone at 0.5-100 mg/m2 and at 0.5-2 mg/mL, as taught by Ahmad. The ordinarily skilled artisan would have been motivated to administer therapeutically effective amounts, as taught by Ahmad [Ahmad, title, abstract, and at ¶s 0008, 0031, 0033].
The instant claim 8 recites not more than 200 mg/m2.
The instant claim 11 recites 0.05-0.5 mg/mL.
Ahmad taught liposomal mitoxantrone at 0.5-100 mg/m2 and at 0.5-2 mg/mL. A prima facie case of obviousness exists because of overlap, as discussed above.
	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejection made based on applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612